Citation Nr: 1422973	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether there is new and material evidence sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1969 to August 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that in January 2011 the Veteran submitted a claim for entitlement to service connection for depression/anxiety.  However, since those issues were already on appeal from the May 2009 rating decision, the Board will consider the January 2011 submission duplicative.  

The Board further notes that the Veteran requested a hearing before the Board.  In a January 2011 notice, the Veteran was notified of the February 2011 hearing.  The Board notes that although the notice indicated that the February 2011 hearing was to be before a Decision Review Officer, the issues listed on the notice were the ones on appeal before the Board.  The Veteran failed to appear at the hearing.  Accordingly, the request for a hearing is considered withdrawn pursuant to 38 C.F.R. § 20.704(d). 

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disabilities, including Post Traumatic Stress Disorder (PTSD); delusional disorder; rule out bi-polar disorder; bipolar disorder not otherwise specified (NOS); anxiety disorder NOS; and paranoid ideations.  The Board further notes that although in the Veteran's September 2005 VA Form 21-4138, he claimed entitlement to service connection for schizophrenia, there is no current diagnosis of that particular disorder.  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  
FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied a claim of service connection for depression, anxiety, and psychological problems including schizophrenia because new and material evidence had not been received sufficient to reopen a previously denied claim. 

2.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The evidence received since the January 2006 Rating Decision is new and material and the claim is considered reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim to reopen a previously denied claim for service connection, the VCAA requires the VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

In this case, and for the reasons stated below, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

Here, in April 1995, the Veteran submitted a claim for service connection for psychological problems, to include depression, anxiety, and suicidal ideation.  Before the April 1995 claim was adjudicated, the Veteran filed a form which requested that his claim for a mental condition, personality disorder and head condition be reopened.  The claim was ultimately denied by an October 1997 rating decision which stated the Veteran failed to send requisite medical evidence.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any additional evidence received during that time period.

In October 2002, the Veteran filed a claim for service connection for "depression, anxiety [and] paranoid schizophrenia."  In a December 2003 rating decision, the Veteran was notified that his claim for service connection was denied because new and material evidence was not received which showed a nexus between his disability and service.  The Veteran was notified of his appellate rights, but did not appeal.

In September 2005, the Veteran again filed a clam for service connection for "anxiety disorder, depression, schizophrenia and bipolar [disorder]."  In a January 2006 rating decision, the Veteran was notified that his claim for service connection was denied because new and material evidence was not received which showed a nexus between his disability and service.  The Veteran was notified of his appellate rights but did not appeal. 

Most recently, in February 2009, the Veteran filed a claim for service connection for "anxiety/depression."  In a May 2009 rating decision, the Veteran was notified that his claim for service connection was denied because new and material evidence was not received which showed a nexus between his disability and service.  Within a year of the May 2009 rating decision - in April 2010 - the Veteran underwent a VA examination (VAX) where the examiner diagnosed the Veteran with bipolar disorder and opined that "it is reasonable to conclude that the [V]eteran's allegations of manifesting a mental disorder linked to the service are at least as likely as not and the mental disorder in question is bipolar disorder."  The examiner noted that the Veteran had been receiving disability benefits for bipolar disorder from the Social Security Administration (SSA) since 2000.  The examiner did not review the Veteran's case file but reviewed the electronic medical records.  

Additionally, since May 2009, additional evidence includes September through December 2009 psychological assessment notes.  The Board notes that because the additional records cover a period after the May 2009 decision, they did not exist at the time of the prior denial, and hence could not have been considered in connection with that claim.  Therefore, they must be considered new evidence.  

Moreover, the Board finds that the evidence is not only new but also material.  This new evidence "trigger[s] the Secretary's duty to assist by providing a medical opinion" and therefore constitute new and material evidence under Shade.  Shade, 24 Vet. App. at 117.  In making this decision, the Board notes that the Secretary shall treat an examination or opinion as necessary to make a decision if the evidence of record: (1) contains competent evidence that the claimant has a current disability; (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval or air service; but (3) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).  Such is the case here.  Indeed, the Veteran has submitted competent evidence that proves he has current disabilities and alleges facts that the disability may be associated with his active military service.  The current record does not contain a medical nexus opinion as to each disability.  The April 2009 examiner's opinion indicated that he specifically evaluated the Veteran for "mental disorders (except PTSD)."  However, the Veteran has been diagnosed with PTSD amongst other psychiatric disorders.  Therefore, under 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012), the Veteran is entitled to an examination to enable the Board to make an informed decision as to the Veteran's claim.  

Accordingly, the Veteran's claim for service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is allowed. 

ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disorder having been submitted, the claim to reopen is granted. 

REMAND

Having reopened the claim of entitlement to service connection for an acquired psychiatric disorder, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claims and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).

In a December 2009 psychological assessment, the examiner noted that the Veteran was treated at the Walter P. Carter Center in August 2008 after "self injurious behavior while incarcerated."  However, these medical records have not associated with the case file.  Further, there are records that the Veteran was being treated by a private psychiatrist, Dr. Kroopnick who prescribed Xanax for the Veteran's anxiety attacks.  A previous request for records from Dr. Kroopnick had been fulfilled in 1996, however there are no recent records of the Veteran's treatment.  Additionally, in his December 2009 VA Form 21-526, the Veteran indicated that he has been treated by Dr. Stoline at VA Perry Point since November 2009.  There is only a record of one visit to Dr. Stoline in November 2009.  It is unclear as to whether the Veteran continued any treatment with her thereafter.  Further, in a May 1974 court ordered evaluation of the Veteran, the examining psychiatrist, Dr. A. Pankey, noted that Dr. Beran conducted a psychiatric evaluation in February 1973 which Dr. Pankey indicated was associated with the "client's folder."  There is no record of Dr. Beran's evaluation associate with the case file.  

Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  In addition, any records of the Veteran's treatment at VA facilities that are not already associated with the case file should be obtained.  

Moreover, the April 2010 examiner noted that the Veteran has been receiving SSA benefits since 2000 due, to a psychiatric disorder.  However, those records have not been associated with the case file.  The Court has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Accordingly, the 

Further, the April 2010 VA examiner provided an opinion about the Veteran's bipolar disorder and related depression.  However, she failed to provide an opinion as to whether or not the Veteran's remaining psychiatric disabilities were related to service.  

Finally, the record reflects that the Veteran alleged that he was "raped in the army by people who knew what happening."  He further alleged that "[t]here was an investigation, CID, central intelligence department came down."  He further reported that he was "raped at the age of 14" by a guard at a city jail.  A September 2009 psychological assessment report noted the Veteran's PTSD diagnosis and opined that the sexual assault at age 14 was the "index traumatic event."  However, there is no record that the RO made any previous efforts to verify the Veteran's alleged in service stressor.  Inasmuch as a remand is already required in this case, the Board finds that the RO should make an effort to validate the Veteran's purported stressor.  




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify names, addresses and approximate dates of treatment for all health care providers, who may possess additional records pertinent to his psychiatric claims, including Walter P. Carter Center, Dr. Kroopnick, Dr. Stoline, Dr. Beran and any other provider identified by the Veteran as treating him for his psychiatric or mental disorders.  Obtain the appropriate authorization from the Veteran and associate with the claims file any treatment records pertinent to the claims on appeal that the Veteran identifies that have not been previously secured. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits. 

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The AMC/RO should make a formal determination as to whether the Veteran's purported stressor actually occurred. 

4.  After the development requested in items 1-3 is complete, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current diagnosed psychiatric disorders.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expresses addresses the following:

Whether it is as least as likely as not that the Veteran has an acquired psychiatric disorder that began in or is related to his active service.  

A complete rationale must be provided for the opinion.  

5.  Finally the claim on appeal should be readjudicated.  If the benefits remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given a reasonable period to respond.  The AMC/RO's determination should reflect consideration of whether service connection is warranted for an acquired psychiatric disorder other than PTSD, in addition to the PTSD itself.  Thereafter, the claims file should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


